Jordan, Presiding Judge.
Appellant sued appellee on a contract and served requests for admissions on January 21, 1971. Appellee, defendant below, filed answers to the requests on April 8, 1971. Appellant moved to dismiss the answers on the ground that they were not timely filed. The trial court upon hearing facts relating to the cause of the delay made a finding, "that said facts amount to providential cause,” overruled the motion, and certified same for immediate review.
We affirm. Rule 36 (a); CPA § 36 (a); Code Ann. § 81A-136 (a) provides that the trial judge may permit the late filing of answers to requests for admissions "should said judge determine that said failure was due to providential cause. . .” Here there is *403such a finding by the trial judge. There is no transcript of the hearing and we cannot say that the trial judge abused his wide discretion in such matters.
Submitted June 29, 1971
Decided September 8, 1971.
Gettle, Jones & Fraser, John J. Jones, for appellant.
Wilkinson & Nance, A. Mims Wilkinson, Jr., for appellee.

Judgment affirmed.


Quillian and Evans, JJ., concur.